Title: To Alexander Hamilton from Thomas Mifflin, [5 May 1791]
From: Mifflin, Thomas
To: Hamilton, Alexander


[Philadelphia, May 5, 1791]
Sir.
On the 28th. of Augt. 1788, the late Board of Treasury of the U.S. under the authority of a Resolution of Congress accepted the proposals which were made to them, on the 7th. of July preceding, by the Delegates in Congress from Pennsylvania on behalf of this State, for the purchase of a tract of Land, belonging to the U.S., contained in the interval betwixt a Meridian Line, run between Lake Erie and the state of Pennsylvania, and the boundaries of the States of New York and Massachusetts, at the rate of three fourths of a Dollar per Acre; payable in gold or silver, or in public securities of the U.S., bearing Interest.
As I understand that the quantity of land contained in the above mentioned tract has been ascertained by actual survey, it is proper to inform you that I am ready, on the part of Pennsylvania, to comply with the terms of the contract. Permit me, therefore, to request that on the part of the U.S. you will be pleased to make the necessary arrangements, and to appoint an early day for closing the transaction. I am, sir, yr most obd   & hble serv
T. M.
5 May 1791
To Alexr Hamilton EsqrS.T.U.S.
